07/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0050


                                      DA 20-0050
                                   _________________

MATTHEW MONFORTON,

             Petitioner and Appellant,

      v.                                                           ORDER

JONATHAN MOTL,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Matthew Monforton, to all counsel
of record, and to the Honorable Rienne McElyea, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    July 1 2020